912 So.2d 644 (2005)
Felton Ernest EPPS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D05-1753.
District Court of Appeal of Florida, Fourth District.
September 14, 2005.
Felton Ernest Epps, DeFuniak Springs, pro se.
Charles J. Crist, Jr., Attorney General, Tallahassee, and David M. Schultz, Assistant Attorney General, West Palm Beach, for appellee.

ON MOTION FOR REHEARING
PER CURIAM.
Affirmed. A defective notice of intent to habitualize is a procedural error which does not result in an illegal sentence which can be raised in a Florida Rule of Criminal Procedure 3.800(a) motion. Moore v. State, 810 So.2d 976 (Fla. 4th DCA 2002); *645 Hollis v. State, 763 So.2d 1155 (Fla. 4th DCA 2000).
WARNER, KLEIN and TAYLOR, JJ., concur.